 Case 3:20-cv-00337-JPG Document 19 Filed 01/12/21 Page 1 of 2 Page ID #120




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANDRE’ DREW, 00663-000,                           )
                                                  )
                               Plaintiff,         )
                                                  )
vs.                                               )     Case No. 20-cv-00337-JPG
                                                  )
DR. FIGUEREDO,                                    )
MS. SHAW,                                         )
MR. TRUE,                                         )
MR. MURPHY,                                       )
MS. WOMICK,                                       )
MR. GRUTHIER,                                     )
AND MR. SPROUL,                                   )
                                                  )
                               Defendants.        )

                        NOTICE OF IMPENDING DISMISSAL

GILBERT, District Judge:

       On April 20, 2020, Plaintiff filed a Complaint for the alleged denial of due process and

equal protection by persons acting under color of federal authority pursuant to Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971), and the Administrative Procedures Act, 5 U.S.C.

§§ 701-06. (Doc. 1). In the Complaint, Plaintiff claims he was unjustly denied job opportunities

at the United States Penitentiary in Marion, Illinois, after he failed to participate in the residential

drug abuse treatment program (RDAP) and/or drug education course. (Id. at 1-11). He seeks

declaratory judgment, permanent injunctive relief, and backpay. (Id. at 8-9).

       The Complaint did not survive screening under 28 U.S.C. § 1915A, and the Court

dismissed it without prejudice on October 15, 2020. (Doc. 9). Plaintiff was given an opportunity

to file a First Amended Complaint on or before November 5, 2020. (Id.). He was warned that

failure to do so within the allotted time or consistent with the instructions set forth in the Screening

Order would result in dismissal of the entire case with prejudice for failure to comply with a court

                                                   1
 Case 3:20-cv-00337-JPG Document 19 Filed 01/12/21 Page 2 of 2 Page ID #121




order and/or for failure to prosecute his claims. (Id. at 9-10) (citing FED. R. CIV. P. 41(b); Ladien

v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994);

28 U.S.C. § 1915(e)(2)). He was also warned that the dismissal would count as a “strike” under

28 U.S.C. § 1915(g). (Id.).

       Instead of filing a First Amended Complaint, Plaintiff filed an appeal on October 29, 2020.

(Doc. 10). However, he failed to pay the filing fee for the action. On December 15, 2020, the

Seventh Circuit Court of Appeals dismissed the appeal pursuant to Circuit Rule 3(b). (Doc. 15).

       On December 16, 2020, this Court entered an Order requiring Plaintiff to file a First

Amended Complaint on or before January 4, 2021, if he intends to pursue his claims in this action.

(Doc. 16). He was warned that failure to do so would result in dismissal of the action with

prejudice and a strike. (Id.) (citing FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th

Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2)). Plaintiff

did not file a First Amended Complaint or request an extension of this deadline. More than a week

has passed since it expired.

        IT IS ORDERED that on or before JANUARY 22, 2021, Plaintiff must file a First

Amended Complaint in this case.

       Plaintiff is WARNED that failure to do so will result in dismissal of the entire action

for failure to comply with a court order and for failure to prosecute his claims. See FED. R.

CIV. P. 41(b). He shall also receive a “strike” under 28 U.S.C. § 1915(g).

       IT IS SO ORDERED.

       DATED: January 12, 2021
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      U.S. District Judge




                                                 2
